DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/17/2021 and 4/25/2022 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election of Group 1, claims 1-8 and 11-14 in the reply filed on 12/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant has NOT presented evidence how a serious search and examination burden does NOT exist between the inventions.  A mere conclusory statement of non-burden is insufficient to overcome the restriction.  Claims 9-10 and 15-20 are withdrawn from prosecution.  




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.









6.	Claims 1, 3, 6-8, 11-14, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2015/0119301 A1) to McDaniel et al.  (hereinafter McDaniel).
McDaniel is directed toward coated proppants.  McDaniel discloses at paragraph [0007] that proppant solids are coated to treat wells.  McDaniel discloses at paragraph [0009] that the proppants are used for controlled delivery of chemical additives.  McDaniel discloses at paragraph [0010] that the proppant is coated with a non-degradable coating such as acrylamide polymers.  McDaniel discloses at paragraph [0011] that the coated proppant adds functional chemical effects.  McDaniel discloses at paragraph [0018] that an additional coating on the proppant for timed or staged release of an additive.  McDaniel discloses at paragraph [0018] that the coating can inhibit asphaltene precipitation.  McDaniel discloses at paragraph [0040] that proppants may be ceramic materials.  McDaniel discloses at paragraph [0050] that there is a first and second coating where the first is a permanent coating to improve crush strength and the second “additional coating” may be for timed or staged release of an additive, such as to prevent asphaltene precipitation.  McDaniel discloses at paragraph [0082] that water soluble or dispersible coatings may be added.  McDaniel discloses at paragraph [0083] that the acrylic acid may have a molecular weight up to 30 million, which is permanent non-degradable coating.  McDaniel discloses at paragraph [0109] that the coating may be cross linked and therefore non-degradable.  McDaniel discloses at paragraph [0125] that the proppant may have multiple coatings.  McDaniel discloses at paragraph [0156] that the proppant can be used for additive delivery where the outer coating is a water swellable polymer that degrade to release asphaltene control agents.  McDaniel discloses at paragraph [0161] that the outer coating can be erodible with a timed or staged release of additives that will dissolve.  McDaniel discloses at paragraph [0162] that the coating can be phenolics that are insoluble aka non-degradable.  McDaniel discloses at paragraph [0190] that the outer layer made with dissolvable particles or erodible polymers to provide controlled release.  McDaniel discloses at paragraph [0192] that insoluble polymers may coat the proppant.  McDaniel discloses at paragraph [0213] that the proppant may be coated with a crosslinked polyurethane.  McDaniel discloses at paragraph [0226] that additives may be released to inhibit asphaltenes that would be expected to be released from the proppant within the same rate as claimed after 2 weeks.    McDaniel discloses at paragraph [0207] that a degradable outer coating may be a tall oil fatty acid coating that contains C8-C20 fatty acids.  McDaniel discloses each and every element as arranged in claims 1, 3, 6-8, 11-14, 21 and 24.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 6-8, 11-12, 14, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0119301 A1) to McDaniel et al.  (hereinafter McDaniel) in view of (US 2016/0032177 A1) to Howe et al.  (hereinafter Howe).
McDaniel is directed toward coated proppants.  McDaniel discloses at paragraph [0007] that proppant solids are coated to treat wells.  McDaniel discloses at paragraph [0009] that the proppants are used for controlled delivery of chemical additives.  McDaniel discloses at paragraph [0010] that the proppant is coated with a non-degradable coating such as acrylamide polymers.  McDaniel discloses at paragraph [0011] that the coated proppant adds functional chemical effects.  McDaniel discloses at paragraph [0018] that an additional coating on the proppant for timed or staged release of an additive.  McDaniel discloses at paragraph [0018] that the coating can inhibit asphaltene precipitation.  McDaniel discloses at paragraph [0040] that proppants may be ceramic materials.  McDaniel discloses at paragraph [0050] that there is a first and second coating where the first is a permanent coating to improve crush strength and the second “additional coating” may be for timed or staged release of an additive, such as to prevent asphaltene precipitation.  McDaniel discloses at paragraph [0082] that water soluble or dispersible coatings may be added.  McDaniel discloses at paragraph [0083] that the acrylic acid may have a molecular weight up to 30 million, which is permanent non-degradable coating.  McDaniel discloses at paragraph [0109] that the coating may be cross linked and therefore non-degradable.  McDaniel discloses at paragraph [0125] that the proppant may have multiple coatings.  McDaniel discloses at paragraph [0156] that the proppant can be used for additive delivery where the outer coating is a water swellable polymer that degrade to release asphaltene control agents.  McDaniel discloses at paragraph [0161] that the outer coating can be erodible with a timed or staged release of additives that will dissolve.  McDaniel discloses at paragraph [0162] that the coating can be phenolics that are insoluble aka non-degradable.  McDaniel discloses at paragraph [0190] that the outer layer made with dissolvable particles or erodible polymers to provide controlled release.  McDaniel discloses at paragraph [0192] that insoluble polymers may coat the proppant.  McDaniel discloses at paragraph [0213] that the proppant may be coated with a crosslinked polyurethane.  McDaniel discloses at paragraph [0226] that additives may be released to inhibit asphaltenes.   McDaniel discloses at paragraph [0226] that additives may be released to inhibit asphaltenes that would be expected to be released from the proppant within the same rate as claimed after 2 weeks.   McDaniel discloses each and every element, but is silent regarding proppant porosity. 
	Howe is directed toward coated proppants having beneficial additives.  McDaniel and Howe are both directed toward coated proppants having beneficial additives and therefore are analogous art.  Howe teaches at paragraph [0010] that a light weight porous ceramic proppant has a 25% porosity that reads on 5 to 75% porosity.  One would be motivated to have porosity to reduce weight and use less energy to pump the proppants.   Howe teaches at paragraph [0020] that the proppant has “internal interconnected porosity” to reduce weight.  Howe teaches at paragraph [0043] that an alkyl substituted phenol formaldehyde resin may be used.  Howe teaches at paragraph [0062] that agents separates continuously for up to 1 year from the proppant.   Howe teaches at paragraph [0062] that coating may be a permeable non-degdrable coating or a degradable monomer to allow release of the treatment agents.  Howe teaches at paragraph [0085] that the treatment agent may be mixed with a coating solution.  Howe teaches at paragraph [0094] that the proppant may have a core/shell structure.  Howe teaches at paragraph [0094] that a treatment agent may be between the core and the outermost shell layer.  Howe teaches at paragraph [0098] that asphaltene inhibitors may be present.  Howe teaches at paragraph [0141] that porous or non-porous proppants may be used.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of McDaniel in view of the teaching of Howe to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-3, 6-8, 11-12, 14, 21-22 and 24.

Allowable Subject Matter
10.	Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed proppant having the phenol formaldehyde ratio claimed or an asphaltene inhibitor that comprises fatty esters of acrylic polymers.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766